DETAILED ACTION
	This is a final Office Action on the merits for application 16/631,688. Receipt of the amendments and arguments filed on 07/26/2022 is acknowledged.
Claims 1, 3-8, and 10-19 are pending.
Claims 2 and 9 are cancelled.
Claims 1, 3-8, and 10-19 are examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “attachment means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
On the other hand, the limitations “engagement means” in claim 1 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) insufficient structure, materials, or acts to perform the recited function of “engaging.” A look at the specification teaches that such a means is to cover “one or more apertures, channels, slots, nuts and bolts, screws, welding, adhesive, clips, inter-engaging members and/or the like” and equivalents thereof.
Similarly, “securing means’ of claim 7 is also considered to invoke 35 U.S.C. 112(f) since sufficient structure, materials, or acts to perform the function of “securing” has not been defined within the claim limitations. The specification teaches that “one or more clips, inter-engaging members, resilient biasing means, apertures, channels, recesses, chains and/or the like” and equivalents thereof meet such means as defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyke et al. (U.S. Patent 6,485,224).
Regarding claim 1, Dyke et al. disclose a connection apparatus for connecting two or more items together in use, said connection apparatus comprising a body portion (the body portion #14 formed by members #18), engagement means (the pivot pin #38 and right end #34 of the body #14 of figure 5) provided on or associated with the body portion to allow connection of the body portion to a first item in use (#12), and attachment means (see figure 4 and the explanation below) provided on or associated with the body portion to allow attachment of the body portion to at least a second item in use (second item #10 is configured to be attached to the attachment means), 
wherein the attachment means includes at least one attachment member (member #30 on the left side of body member of figure 3/5) having at least one aperture, recess and/or channel defined therein (the aperture through elements #36), and at least one pin or locking member (#38);
wherein the at least one pin or locking member is arranged to be located or moveably located with the at least one attachment member aperture, recess, and/or channel in use, in addition to removable location with an aperture, recess, and/or channel provided on or associated with the at least second item (see figures 4-6, where the pin #38 is configured to engage an aperture of a second item as depicted and disclosed and be removed therefrom);
wherein one or more strengthening members or plates (#22) are provided between the at least one attachment member and the body portion (see figure 4);
the one or more strengthening members or plates, the attachment member and/or the body portion joined together via any or any combination of one or more nuts and bolts, apertures, slots, channels, screws or inter-engaging members (the strengthen members #22 are joined to the body portion through inter-engaging members, such as the apertures and bolts that appear to extend through each respective element to attach such elements to one another within the figures); and
wherein a plurality of apertures are defined through the one or more strengthening members or plates (the three apertures through elements #22) and the body portion (the apertures through elements #18 of the body portion which the bolts extend through) to allow said at least one attachment member to be located in one of a number of possible user selected positions on the one or more strengthening members or plates (the number of possible user selected positions is the number 1, where figure 4 depicts the one of the number one possible positions which the attachment member is located as defined, where Applicant does not further define such a possible number of locations).
Regarding claim 3, Dyke et al. disclose the attachment member includes at least two apertures, recesses and/or channel defined therein (the attachment member #30 has three apertures, one through each element #36 of the attachment member #30) and located on a spaced distance apart from each other (see figure 4), said at least one pin or locking member is located or removably locatable with said at least two apertures, recesses and/or channels in use (see figure 4).
Regarding claim 4, Dyke et al. disclose the at least two apertures, recesses and/or channels are vertically aligned or substantially vertically aligned to allow a single pin or locking member to be located through said at least two apertures, recesses and/or channels at the same time in a vertical or substantially vertical orientation in use (see figure 4).
Regarding claim 5, Dyke et al. disclose the at least one pin or locking member is an elongate, linear and rigid member (see figure 4, where the pin #38 is an elongate rigid and linear element to attach two elements to one another).
Regarding claim 6, Dyke et al. disclose wherein the at least one pin or locking member includes a head portion (the top head of the pin #38 of figure 4), and a neck portion (the narrower diameter portion of the pin #38 below the head of figure 4) protruding outwardly from the head portion (see figure 4), wherein the head portion has larger dimensions or diameter compared to the neck portion and/or protrudes outwardly laterally from the neck portion to allow the neck portion to pass through the at least one aperture, recess and/or channel defined in the attachment member or second item in use but to prevent the head portion from passing through the same (see figure 4, where the neck is configured to pass through the apertures until the head reaches the top member #36 of one of the members #30 and prevents the pin from travelling further through the apertures since the head has a greater diameter than the neck).
Regarding claim 7, Dyke et al. disclose securing means are provided on or associated with the attachment means to allow further securing of the pin or locking member in the at least one aperture, recess and/or channel of the attachment member and/or at least second item in use (as depicted in figure 4, the securing means can be considered the apertures of members #36 of the second member #10 which are configured to receive the pin #38).
Regarding claim 8, Dyke et al. disclose the securing means includes any or any combination of one or more clips, inter-engaging members resilient biasing means, chains, apertures, channels or recesses (the apertures of members #38 of hinge #24 of second item #10 of figure 4).
Regarding claim 10, Dyke et al. disclose the engagement means provided on or associated with the body portion includes any or any combination of one or more apertures, channels, slot, nuts and bolts, screws, welding, adhesive, clips or inter-engaging members (the engagement means are depicted as being apertures and bolts as depicted in figure 4).
Regarding claim 11, Dyke et al. disclose the attachment member includes a body support portion (the body support portion can be considered element #34) which is joined directly or indirectly to the body portion in use (see figure 4), and at least one pin or locking member support portion (#36) in which the at least one channel, recess and/or aperture is defined for the removable location of the pin or locking member therethrough in use (see figure 4). 
Regarding claim 12, Dyke et al. disclose two pin or locking member support portions (the two outer support portions #36 of figure 4) are provided at spaced apart locations on the body portion or body support portion and protrude outwardly therefrom (see figure 4, where the portions #36 extend from the body support portion); and wherein one or more rib members (the middle element #36 of the attachment means #30 of figure 4) are provided between the two or more pin or locking member support portions to provide additional strength and rigidity to the pin or locking member support portions (see figure 4).
Regarding claim 13, Dyke et al. disclose wherein the plurality of apertures defined through the one or more strengthening members or plate and the body portion are arranged such that the ends of attachment bolts located through the apertures in use are recessed or flush with a rear surface of the body portion in use (see figure 4, where the channel elements #18 of the body portion #14 are recessed such that the bolts are recessed from the inner rear surface of the flat portions of the channel elements #18, as similarly depicted in figure 10).
Regarding claim 14, Dyke et al. disclose a barrier member including the connection apparatus of claim 1 (the disclosure teaches the connection apparatus is configured and is used with a concrete barrier #10 and #12).
Regarding claim 15, Dyke et al. disclose the barrier member comprises a concrete barrier member (as explained above, the barrier member can be a concrete barrier member #10/12 as defined).
Regarding claim 16, Dyke et al. disclose a barge or weighted anchor apparatus including connection apparatus according to claim 1 (the concrete barrier #10 and #12 on either side of the connection apparatus as disclosed within the rejection of claim 1 above can be considered a barge or weighted anchor as defined).
Regarding claim 19, Dyke et al. disclose a method of using connection apparatus for connecting two or more items together, said connection apparatus comprising a body portion (the body portion #14 formed by elements #18; see figure 4), said method including the steps of engaging the body portion to a first item (the right concrete barrier #12 of figure 3) in use using engagement means (the pin #38 and members #36 extending between the body and first item as depicted in figure 5) provided on or associated with the body portion, attaching the body portion to at least a second item (#10) in use using attachment means (see explanation below and figure 4) provided on or associated with the body portion (see figure 4), and wherein the attachment means includes at least one attachment member (the left member #30 of figure 3) having at least one aperture, recess, and/or channel (the aperture through element(s) #36) defined therein, and at least one pin or locking member (#38), one or more strengthening members or plates (#22) provided between the at least one attachment member and the body portion (see figure 4); the one or more strengthening members or plates, the attachment member and/or the body portion joined together via any or any combination of one or more nuts and bolts, apertures, slots, channels, screws or inter-engaging members (inter-engaging members comprising of bolts and apertures are used to attach the body portion and strengthening member to one another); and a plurality of apertures are defined through the one or more strengthening members or plates and the body portion (the apertures which bolts extend through to attach such elements to one another) to allow said at least one attachment member to be located in one of a number of possible user selected positions on the one or more strengthening members or plates (the number of possible user selected positions is the number 1, where figure 4 depicts the one of the number one possible positions which the attachment member is located as defined, where Applicant does not further define such a possible number of locations); and said method further includes removably locating the at least one pin or locking member with the at least one attachment member aperture, recess, and/or channel, in addition to an aperture, recess, and/or channel provided on or associated with the at least second item to join the second item to the first item (as depicted in figure 6 and disclosed in col. 2, ll. 44-53, the pins #38 are configured to be removed so as to remove the attachment apparatus from the second and/or first item).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dyke et al. in view of Boweman et al. (GB 2407837).
Regarding claim 17, Dyke et al. disclose the claimed invention except for the barge or weighted anchor apparatus comprises an elliptical or substantially elliptical structure. However, it is highly well known in the art, as evidenced by Boweman et al., that concrete barriers can be constructed so as to be rectangular or elliptical. Therefore, it would have been obvious to have constructed the barriers of Dyke et al. to be elliptical instead of rectangular shaped, as taught in Boweman et al., to provide better aesthetics to the assembly and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed barge/weighted anchor apparatus was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 18, Dyke et al. in view of Boweman et al. render obvious the weighted anchor apparatus or barge comprise an outer shell member containing, is filled with or substantially filled with one or more weight components, stone, concrete, liquid or metal (The concrete weighted anchor apparatus of Dyke et al. can be considered to comprise an outer shell member formed by the concrete material itself or cover element #42, where the outer shell member in either instance comprises of a weighted component, such as the concrete, rebar, or attachment elements that extend within the concrete of the barrier or the weighted component #50 of the outer shell #40. Alternatively, Boweman et al. disclose such concrete barriers can be constructed using an outer shell member formed by elements #4 and #5, which shell member is filled with concrete and where it would have been obvious to have constructed the barrier of Dyke et al. out of such a filled outer shell member construction as taught in Boweman et al. in order to increase the durability of such a construction during use.).

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, and 10-19 have been considered but are moot because Applicant’s amendments to the claims required a different interpretation of a previously used prior art reference or a different reference to meet each and every feature of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635